UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6464 185th Ave NE, Suite 101, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Shares of Common Stock, no par value, outstanding as of August 1, 2013: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended June 30, 2013 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $10,588 $10,528 Trade accounts receivable, net of allowance for doubtful accounts of $92 and $89, respectively 3,204 2,648 Inventories 3,393 4,033 Other current assets 304 486 TOTAL CURRENT ASSETS 17,489 17,695 Property, plant and equipment – net 906 1,006 Intangible software technology – net 33 35 Other assets 85 86 TOTAL ASSETS $18,513 $18,822 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,117 $850 Accrued compensation 1,009 1,183 Deferred revenue 1,234 1,238 Other accrued liabilities 565 539 Accrued costs of business restructuring 332 25 Income taxes payable 6 23 TOTAL CURRENT LIABILITIES 4,263 3,858 Long-term other payables 393 219 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,769,954 shares as of June 30, 2013 and 7,741,686 shares as of December 31, 2012 18,131 17,928 Accumulated earnings (deficit) (5,549) (4,466) Accumulated other comprehensive income 1,275 1,283 TOTAL STOCKHOLDERS’ EQUITY 13,857 14,745 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $18,513 $18,822 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATION (in thousands, except per share amounts) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Sales $5,271 $5,360 $10,029 $9,039 Cost of goods sold 2,332 2,419 4,549 4,157 Gross margin 2,939 2,941 5,480 4,882 Operating expenses: Research and development 1,117 1,427 2,321 2,819 Selling, general and administrative 1,785 1,996 3,592 4,245 Provision for business restructuring 642 - 642 - Total operating expenses 3,544 3,423 6,555 7,064 Operating income (loss) (605) (482) (1,075) (2,182) Non-operating income (expense): Interest income 56 174 74 207 Foreign currency transaction gain (loss) (55) (45) (57) (36) Total non-operating income (expense) 1 129 17 171 Income (loss) before income taxes (604) (353) (1,058) (2,011) Income tax (expense) benefit (20) 296 (25) 276 Net income (loss) ($624) ($57) ($1,083) ($1,735) Basic earnings (loss) per share ($0.08) ($0.01) ($0.14) ($0.21) Weighted-average basic shares 7,762 7,734 7,756 8,250 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Income (loss) ($624) ($57) ($1,083) ($1,735) Other comprehensive income: Foreign currency translation gain (loss) 71 (163) (8) (60) Comprehensive income (loss) ($553) ($220) ($1,091) ($1,795) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except share amounts) (UNAUDITED) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) ($1,083) ($1,735) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 343 649 Equipment transferred to cost of goods sold (5) 185 Share-based compensation 206 281 Net change in: Trade accounts receivable (559) 683 Inventories 640 (681) Other current assets 182 143 Accrued cost of business restructuring 503 - Accounts payable and accrued liabilities 99 (126) Deferred revenue 2 (71) Other long-term liabilities (27) 20 Deposits and other long-term assets 1 (1) Net cash provided by (used in) operating activities 302 (653) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (236) (378) Cash provided by (used in) investing activities (236) (378) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 5 6 Repurchase of common stock (5) (6,026) Cash provided by (used in) financing activities - (6,020) Increase/(decrease) in cash and cash equivalents 66 (7,051) Effects of exchange rate changes on cash (6) (38) Cash and cash equivalents at beginning of period 10,528 18,120 Cash and cash equivalents at end of period $10,588 $11,031 Supplemental disclosure of non-cash financing activities: Cash paid during the year for: Income Taxes ($39) ($213) See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of June 30, 2013 and June 30, 2012 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2012 has been derived from the audited financial statements at that date. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America according to such SEC rules and regulations. Operating results for the three months and six months ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. These financial statements should be read in conjunction with the annual audited financial statements and the accompanying notes included in our Form 10-K for the year ended December 31, 2012. Revenue Recognition We recognize revenue at the time the product is shipped. We have determined that our programming equipment has reached a point of maturity and stability such that product acceptance can be assured by testing at the factory prior to shipment and that the installation meets the criteria to be considered a separate element. These systems are standard products with published product specifications and are configurable with standard options. The evidence that these systems could be deemed as accepted was based upon having standardized factory production of the units, results from batteries of tests of product performance to our published specifications, quality inspections and installation standardization, as well as past product operation validation with the customer and the history provided by our installed base of products upon which the current versions were based. When arrangements include multiple elements, we recognize revenue when the criteria for revenue recognition have been met for each element individually, with multiple elements done on a pro-rata basis. Installation that is considered perfunctory includes any installation that can be performed by other parties, such as distributors, other vendors, or in most cases the customers themselves. This takes into account the complexity, skill and training needed as well as customer expectations regarding installation. The revenue related to products requiring installation that is perfunctory is recognized at the time of shipment provided that persuasive evidence of an arrangement exists, shipment has occurred, the price is fixed or determinable, and collectability is reasonably assured. We record revenue from the sale of service and update contracts as deferred revenue and we recognize it on a straight-line basis over the contractual period, which is typically one year. We establish a reserve for sales returns based on historical trends in product returns and estimates for new items. We recognize revenue when, the price is fixed or determinable, the buyer has paid or is obligated to pay and the obligation is not contingent on resale of the product, the buyer’s obligation would not be changed in the event of theft, physical destruction or damage to the product, the buyer acquiring the product for resale has economic substance apart from us and we do not have significant obligations for future performance to directly bring about the resale of the product by the buyer. Sales were recorded net of actual sales returns and changes to the associated sales return reserve. Sales return reserves were $60,000 and $60,000 at June 30, 2013 and December 31, 2012, respectively. When we sell software separately, we recognize software revenue upon shipment provided that only inconsequential obligations remain on our part, substantive acceptance conditions, if any, have been met and when the fee is fixed and determinable and when collection is deemed probable. 7 Certain fixed-price engineering services contracts that require significant production or customization of software, are accounted for using the percentage-of-completion method. We use the percentage-of-completion method of accounting because it is the most accurate method to recognize revenue based on the nature and scope of certain of our fixed-price engineering services contracts. It is a better measure of periodic income results than other methods and it better matches revenue recognized with the cost incurred. Percentage-of-completion is measured based primarily on input measures such as hours incurred to date compared to estimated total hours at completion, with consideration given to output measures, such as contract milestones, when applicable. Significant judgment is required when estimating total hours and progress to completion on these arrangements which determines the amount of revenue we recognize as well as whether a loss is recognized if expected to be incurred upon project completion. Revisions to hour and cost estimates are incorporated in the period the amounts are recognized if the results of the period have not been reported; otherwise, the revision of estimates are recognized in the period in which the facts that give rise to the revision become known. No revenues were recorded using the percentage-of-completion method during the three months and six months ended June 30, 2013 and 2012, respectively. We transfer certain products out of service from their internal use and make them available for sale. The products transferred are our standard products in one of the following areas: service loaners, rental or test units; engineering test units; or sales demonstration equipment. Once transferred, the equipment is sold by our regular sales channels as used equipment inventory. These product units often involve refurbishing and an equipment warranty, and are conducted as sales in our normal and ordinary course of business. The transfer amount is the product unit’s net book value and the sale transaction is accounted for as revenue and cost of goods sold. Stock-Based Compensation Expense We measure and recognize compensation expense as required for all share-based payment awards, including employee stock options and restricted stock awards, based on estimated fair values on the grant dates. Income Tax Historically when accounting for uncertainty in income taxes, we have not incurred any interest or penalties associated with tax matters and no interest or penalties were recognized during the three months and six months ended June 30, 2013. However, we have adopted a policy whereby amounts related to penalties associated with tax matters are classified as general and administrative expense when incurred and amounts related to interest associated with tax matters are classified as interest income or interest expense. We have incurred net operating losses in the current and certain past years. We continue to maintain a valuation allowance for the full amount of the net deferred tax asset balance associated with our net operating losses and credit carryforwards, as sufficient uncertainty exists regarding our ability to realize such tax assets in the future. There was $132,000 and $117,000 unrecognized tax benefits related to uncertain tax positions and related valuation allowance as of June 30, 2013 and 2012, respectively. Tax years that remain open for examination include 2009, 2010, 2011 and 2012 in the United States of America. In addition, tax years from 2000 to 2008 may be subject to examination in the event that we utilize the net operating losses and credit carryforwards from those years in our current or future year tax returns. Recent Accounting Pronouncements In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists,” (“ASU 2013-11”), an amendment to ASC 740, “Income Taxes.” ASU 2013-11 clarifies that an unrecognized tax benefit, or a portion or an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward if such settlement is required or expected in the event the uncertain tax benefit is disallowed. In situations where a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction or the tax law of the jurisdiction does not require, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be netted with the deferred tax asset. The amendments in ASU 2013-11 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. We are currently evaluating the impact that the adoption will have on the determination or reporting of our financial results. 8 In March 2013, the FASB issued ASU 2013-05, “Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity,” (“ASU 2013-05”). The objective of ASU 2013-05 is to clarify the applicable guidance for the release into net income of the cumulative translation adjustment upon derecognition of a subsidiary or group of assets within a foreign entity. ASU 2013-05 is effective for annual and interim reporting periods beginning after December 15, 2013 with early adoption permitted. We are currently evaluating the impact that the adoption will have on the determination or reporting of our financial results. In February 2013, the FASB issued ASU No. 2013-02, “ Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. ” Under ASU 2013-02, an entity is required to provide information about the amounts reclassified out of Accumulated Other Comprehensive Income (“AOCI”) by component. In addition, an entity is required to present, either on the face of the financial statements or in the notes, significant amounts reclassified out of AOCI by the respective line items of net income, but only if the amount reclassified is required to be reclassified in its entirety in the same reporting period. For amounts that are not required to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures that provide additional details about those amounts. ASU 2013-02 does not change the current requirements for reporting net income or other comprehensive income in the financial statements. ASU 2013-02 is effective for us on January 1, 2013. The adoption of this update did not have a material impact on our financial statements. NOTE 2 – INVENTORIES Inventories consisted of the following components: June 30, December 31, (in thousands) Raw material $1,902 $2,166 Work-in-process 1,000 1,262 Finished goods 491 605 Inventories $3,393 $4,033 NOTE 3 – PROPERTY, PLANT AND EQUIPMENT, NET Property and equipment consisted of the following components: June 30, December 31, (in thousands) Leasehold improvements $481 $481 Equipment 7,075 7,618 7,556 8,099 Less accumulated depreciation 6,650 7,093 Property and equipment, net $906 $1,006 9 NOTE 4 – BUSINESS RESTRUCTURING As a result of the business downturn we experienced in the second half of 2011 and in 2012, as well as the uncertain business outlook at the time, we took restructuring actions in September 2012 to reduce quarterly operating expenses and production costs. These actions included reductions in personnel and the use of contractors, professionals, and consultants, as well as focusing our development efforts on a smaller number of projects. The net restructuring charge associated with these 2012 actions was $207,000 and was primarily related to severance. The remaining 2012 restructuring actions were completely paid out during the first quarter of 2013. We took additional restructuring actions in the second quarter of 2013 to reduce our excess office space and eliminate certain job positions. In addition to these previously announced actions in April which resulted in restructuring costs of $525,000, additional personnel related actions were taken in June that increased the restructuring charge by $117,000 to a total $642,000 for the quarter. The positions eliminated will allow us to have the flexibility to add other critical positions or change fixed to variable costs through outsourcing. The restructuring charges associated with the second quarter of 2013 actions are approximately $313,000 for personnel severance related costs and approximately $329,000 for lease abandonment space. These restructuring charges were recorded in the second quarter of 2013; however the $329,000 related to lease abandonments will continue to be paid over the term of the leases unless the applicable leases are renegotiated with the landlords or costs are partially offset by unanticipated subleases. An analysis of the business restructuring is as follows: Reserve Balance
